DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 9/15/2022 has been entered. Claims 1, 5, 6, 9, 10, 12-19 are amended. Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8-9, 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2013/0147609), and further in view of Desclos (US 10,476,155).
Regarding claims 1, 12, 14, 15, 16, 17, 18, 19, Griffin discloses an RFID system and method for reading at least one RFID tag, the system comprising:
an array of antennas configured to emit a plurality of beams in different directions, wherein each antenna is configured to emit one or more of the plurality of beams, the plurality of beams from the array of antennas comprising one or more reading signals, wherein the beams of each pair of adjacent antennas are directed towards one another so that the beams overlap (via antennas 160, Para. 53, 61 and Fig. 3B), and
at least one RFID reader connected to at least two of the antennas such that at least one pair of adjacent antennas transmits simultaneously and such that the overlapping beams interfere with one another to create an interference pattern (Transmit diversity may be applied to the two antennas 160.sub.a,b to ensure that for a given location the signals propagated by the two antennas 160.sub.a,b constructively interfere, Para. 54), 
wherein the at least one RFID reader is configured to control at least one of a phase and a frequency of one of the interfering beams with respect to the other to move the interference pattern to read one or more RFID tags within the moving interference pattern (Transmit diversity uses signals that originate from two or more sources (e.g., antennas 160.sub.a,b) that are coherent--i.e., the frequency and phase of the transmitted signals remain constant with respect to each other. However, transmit diversity may vary one of these transmission characteristics at any given instant. Here, the varied transmission characteristic is the phase shift applied to the respective signals, Para. 54).
Griffin fails to disclose the plurality of beams from the array of antennas further comprising one or more jamming signals; wherein the beams of the reading and jamming signals interfere to an extent to cause a boundary between where the one or more RFID tags are and are not able to be read, wherein an RFID tag of the one or more RFID tags can be read when the RFID tag is on a side of the boundary where the one or more RFID tags are able to be read, and wherein, when the RFID tag is on a side of the boundary where the RFID tags are not able to be read, the beams of the reading and jamming signals overlap at the RFID tag and the jamming signal jams the RFID tag such that the RFID tag is prevented from transmitting a valid electronic product code.
Desclos teaches a communication device includes multiple antennas to allow communication between the communication device and target devices within a specific zone. Wherein the antennas include a noise producing jamming antenna to define the specific zone (col. 6, lines 13-36).
From the teachings of Desclos, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include the features not disclosed by Griffin in order to prevent communication with RFID tags in a protected area by an unauthorized reader, thereby improve security.
Regarding claim 2, Griffin discloses wherein each antenna is configured to emit n beams in n different radial directions (beams 305 and 310, Para. 53), wherein the array is defined by nodes at which the antennas are located, and wherein the different directions correspond to lines between nodes of the array (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B).
Regarding claim 3, Griffin discloses wherein each antenna comprises a set of antenna elements, and wherein the antenna has a corresponding set of connections, one for each beam direction (via antennas 160, Para. 53, Fig. 3B).
Regarding claim 8, Griffin discloses the RFID reader is configured to dither a relative phase of the overlapping beams (transmit diversity uses signals that originate from two or more sources (e.g., antennas 160.sub.a,b) that are coherent--i.e., the frequency and phase of the transmitted signals remain constant with respect to each other. However, transmit diversity may vary one of these transmission characteristics at any given instant. Here, the varied transmission characteristic is the phase shift applied to the respective signals, Para. 54).
Regarding claim 9, Griffin discloses wherein: the RFID reader is configured to control a first antenna of the array to emit a first beam and a second beam, wherein the first and second beams differ in either time or frequency, the first beam generates a first overlapping region with a beam emitted from a second antenna of the array and the second beam generates a second overlapping region with a beam emitted from the second antenna, and the first overlapping region is on a first side of a dividing line joining the two antennas and the second overlapping region is on a second side of the dividing line (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B).
Regarding claim 13, Griffin discloses an RFID system for reading RFID tags, the system comprising:
an antenna comprising an array of antenna elements (via antennas 160, Para. 48);
a feed network configured to produce one or more discrete beams from the antenna elements, the beams comprise one or more reading signals (Para. 53, 61, Fig. 3B), having multiple ports, wherein each port is configured to produce a beam (via inherent feed network to produce beams 305, 310, Para. 48); and
a RFID reader connected to a port of the feed network (via reader 150, Fig. 3B); and
wherein the RFID reader unit is operated such that each beam of the antenna is simultaneously modulated with substantially different signals (via phase shifts to produce constructive interference, Para. 45, Para. 54).
Griffin fails to disclose the plurality of beams from the array of antennas further comprising one or more jamming signals; wherein the beams of the reading and jamming signals interfere to an extent to cause a boundary between where the one or more RFID tags are and are not able to be read, wherein an RFID tag of the one or more RFID tags can be read when the RFID tag is on a side of the boundary where the one or more RFID tags are able to be read, and wherein, when the RFID tag is on a side of the boundary where the RFID tags are not able to be read, the beams of the reading and jamming signals interfere at the RFID tag and the jamming signal jams the RFID tag such that the RFID tag is prevented from transmitting a valid electronic product code.
Desclos teaches a communication device includes multiple antennas to allow communication between the communication device and target devices within a specific zone. Wherein the antennas include a jamming antenna to define the specific zone (col. 6, lines 13-36).
From the teachings of Desclos, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include the features not disclosed by Griffin in order to prevent communication with RFID tags in a protected area by an unauthorized reader, thereby improve security.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Desclos, and further in view of Hamerly (US 2007/0057789).
Regarding claim 7, Griffin discloses each antenna is configured to emit the plurality of beams in different lateral directions and are directed away from a plane defined by the array of antennas (Para. 53), but fails to disclose the antennas are configured to be ceiling mounted.
Hamerly teaches RFID readers can be ceiling mounted (Para. 39).
From the teachings of Hamerly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin and Desclos to include the antennas are configured to be ceiling mounted in order to allow good read coverage of tags.
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Desclos, and further in view of Lucas (US 20070290860 A1).
Regarding claim 10, Griffin fails to disclose wherein the RFID system is configured to count, for an identified tag, a number of tag reads or read rate on the first side of the line and on the second side of the line, and to determine, from a difference between the number of tag reads or read rate on each side of the line, probable movement of the identified tag towards, away or across the dividing line.
Lucas teaches determining the direction of movement of a tag based on receives signals at a particular antenna (Para. 12).
From the teachings of Lucas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin and Desclos to include wherein the RFID system is configured to count, for an identified tag, a number of tag reads or read rate on the first side of the line and on the second side of the line, and to determine, from a difference between the number of tag reads or read rate on each side of the line, probable movement of the identified tag towards, away or across the dividing line as taught by Lucas to determine direction of tag movement.
Regarding claim 11, Griffin discloses wherein two or more antennas of the array of antennas defines a dividing line, wherein the RFID system is configured to drive the antennas so that opposite sides of the dividing line are alternately illuminated by the interfering beams (antenna diversity schemes may be used to ensure constructive interference at the location of the RF tag 105, such as time-reversal or beam forming, Para. 54 and Fig. 3B). Griffin fails to disclose wherein the RFID system is configured to determine movement of a tag across the dividing line from respectively either i) a difference in read rate of the tag during the times of alternate illumination as the tag moves from one side of the dividing line to the other.
Lucas teaches determining the direction of movement of a tag based on receives signals at a particular antenna (Para. 12).
From the teachings of Lucas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Griffin to include wherein the RFID system is configured to determine movement of a tag across the dividing line from respectively either i) a difference in read rate of the tag during the times of alternate illumination as the tag moves from one side of the dividing line to the other as taught by Lucas to determine direction of tag movement.

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-19 have been considered but are moot because the new ground of rejection includes a new reference (US 10,476,155) not presented before.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689